DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required:
Para 0040: the phrase “clamp member 169” is interpreted as “clamp member 168”. Correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a pivotable motion of the anvil with respect to the cartridge assembly, causing in turn a transition of the tool assembly from the first to the second articulated position (per Claim 7 language: “pivotably movable with respect to one another”),  must be shown or the feature(s) canceled from the claim(s).  Note that the phrase “anvil and cartridge assembly being pivotably movable with respect to one another to effect the transitioning of the tool assembly from the first position to the second articulated positions” of Claim 7 is understood to differ from the disclosure of Para 0061 “anvil and cartridge assembly 160 is pivotably movable to effect the transitioning of the tool assembly 108 from the first position … ”.No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7, 8-9, 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20120010615 by Cummings et al. (hereinafter “Cummings”).
Regarding Claim 1, Cummings teaches a surgical instrument (Abstract: “surgical instrument”, see any figures discussed below, or instruments 300 in Para 0085 or 400 in Para 0092) , comprising: 
an endoscopic body portion EBP (see annotations below) defining a first longitudinal axis X1-X2 and having a proximal end portion (towards the left as oriented below) and a distal end portion (towards the right as oriented below, up to and including angled cam surface 372a), 
a tool assembly 310 (322A-B) defining a second longitudinal axis Y1-Y2 and having a proximal end portion (portion on the left side, up to and including angled cam surface 372b) and a distal end portion (portion on the right side, as oriented below), the tool assembly coupled to the endoscopic body portion EBP at an interface connection 372a-b, the interface connection including a first angled surface 372a formed on the distal end portion of the endoscopic body portion EBP and a second angled surface 372b formed on the proximal end portion of the tool assembly, the first and second angled surfaces positioned in abutting relation (Para 0086, “cam 372a against …closely adjacent … when …rotated, the cam 372a can cause …to pivot to the side);
and an operating mechanism 364 (Para 0086) configured to transition the tool assembly from a first position (Fig. 6) in which the first longitudinal axis X1-2 defined by the endoscopic body portion and the second longitudinal axis Y1-2 defined by the tool assembly are aligned (they are shown collinear, coincident, in annotated Figs. below) to second articulated positions (e.g. Fig. 7 below, and/or any intermediate positions between that of Fig. 6 and Fig. 7, additionally all angular configurations in the opposite direction, as articulation is enabled in both CW and CCW directions, per arrows shown in Fig 5) in which the first longitudinal axis X1-X2 defined by the endoscopic body portion and the second longitudinal axis Y1-Y2 defined by the tool assembly are misaligned (see them forming an angle approximating 45° in Fig. 7, other angles are possible per Para 0087) , the operating mechanism including a drive member 364 that extends through the endoscopic body portion and is coupled to the tool assembly such that rotation of the drive member causes rotation of the tool assembly in relation to the endoscopic body portion to transition the tool assembly from the first position to the second articulated positions (Para 0086: “spine 364 can comprise an actuator configured to rotate …spine 364 can be fixedly mounted to distal outer housing 362b such that, when the spine 364 is rotated … the cam 372a can cause the distal outer housing 362b to pivot to the side. …cam 372a can comprise an angled surface and the distal outer housing 362b can comprise an opposing angled surface, or cam follower, 372b…the angled surface 372b can be parallel…to the angled surface of cam 372a”. See Figs. 6-7 annotated below).

    PNG
    media_image1.png
    648
    760
    media_image1.png
    Greyscale

Examiner-annotated Figs. 6-7

Regarding Claim 8, Cummings teaches a surgical instrument (Abstract: “surgical instrument”, see any figures discussed below, or instruments 300 in Para 0085 or 400 in Para 0092) , comprising: 
an endoscopic body portion EBP (see annotations below) defining a first longitudinal axis X1-X2, a cartridge assembly (jaw 322B is capable of accommodating a magazine of items including fasteners or anything else, thus is characterizable as a “cartridge assembly”; note that the claim does not recite staples, cartridge, nor does it claim the capability to staple tissue; additionally note that Cummings incorporate detailed teachings related to surgical staplers like US Pub 2007/0187453 by Smith et al. incorporated by reference in Para 0102 of Cummings; e.g. see cartridge 100 – and – anvil 20 assembly in Fig. 1 of Smith); and
an anvil (jaw 322A is configured to close against jaw 322B per Para 0100: “clamped onto tissue”, additionally see note on incorporated-by-reference Smith, above);
the cartridge assembly and the anvil defining an anvil and cartridge assembly 310 (322A-B) and being pivotably movable with respect to one another (about pivot “pv” annotated above);
the anvil and cartridge assembly 310 and the endoscopic body portion EBP each including proximal and distal ends (as detailed in the Claim 1 rejection with annotated Figs. above), the anvil and cartridge assembly defining a second longitudinal axis Y1-Y2 and having a proximal end portion and a distal end portion (see above), the tool assembly coupled to the endoscopic body portion EBP at an interface connection 372a-b, the interface connection including a first angled surface 372a formed on the distal end portion of the endoscopic body portion and a second angled surface 372b formed on the proximal end portion of the anvil and cartridge assembly, the first and second angled surfaces positioned in abutting relation (Para 0086, “cam 372a against …closely adjacent … when …rotated, the cam 372a can cause …to pivot to the side, also Figs. 6-7, details above); and
an operating mechanism 364 (Para 0086) configured to transition the anvil and cartridge assembly from a first position (Fig. 6) in which the first longitudinal axis X1-2 defined by the endoscopic body portion and the second longitudinal axis Y1-2 defined by the anvil and cartridge assembly are aligned (they are shown collinear, coincident, in annotated Figs.) to second articulated positions (e.g. Fig. 7 below, and/or any intermediate positions between that of Fig. 6 and Fig. 7, additionally all angular configurations in the opposite direction, as articulation is enabled in both CW and CCW directions, per arrows shown in Fig 5)in which the first longitudinal axis defined by the endoscopic body portion and the second longitudinal axis defined by the anvil and cartridge assembly are misaligned(see them forming an angle approximating 45° in Fig. 7, other angles are possible per Para 0087), the operating mechanism including a drive member 364 that extends through the endoscopic body portion and is coupled to the anvil and cartridge assembly such that rotation of the drive member causes rotation of the anvil and cartridge assembly in relation to the endoscopic body portion to transition the anvil and cartridge assembly from the first position to the second articulated positions (Para 0086: “spine 364 can comprise an actuator configured to rotate …spine 364 can be fixedly mounted to distal outer housing 362b such that, when the spine 364 is rotated … the cam 372a can cause the distal outer housing 362b to pivot to the side. …cam 372a can comprise an angled surface and the distal outer housing 362b can comprise an opposing angled surface, or cam follower, 372b…the angled surface 372b can be parallel…to the angled surface of cam 372a”. See Figs. 6-7 annotated above).

Regarding Claim 2 and 9 (similar limitations, different dependency), Cummings further teaches that the drive member 364 is composed from a resilient material (Para 0088: “spine 364 can be sufficiently stiff so as to transmit a rotational torque …but sufficiently flexible in order to bend within articulation joint 360”) that is rigidly connected to a clamp member (Para 0091: “move drive member 366 between a proximal position and a distal position in order to advance the cutting member 340, and/or an I-beam member, distally within the end effector 310) within the tool assembly 310, and
wherein actuation of the operating mechanism 364 causes the clamp member 366 to rotate so as to concurrently rotate the tool assembly (310, also “anvil and cartridge assembly” as recited in Claim 8) around the interface connection 372a-b of the endoscopic body portion EBP to enable the transitioning of the tool assembly from the first position (of Fig. 6) to the second articulated positions (Fig. 7 and all other second positions as defined above). Note that, regarding “clamp” of “clamp member”, the mode of operation is detailed in the discussion of equivalent clamp member 240 in Para 0082: “translatable member 240 is advanced distally, the cam surfaces 252a and 252b can co-operate to cam first jaw member 222a toward second jaw member 222b and configure the end effector 240 in a closed configuration”, where “closed” is understood as equivalent to “clamped”.

Regarding Claim 5 and 12 (similar limitations, different dependency), Cummings further teaches that the first angled surface 372a defines a first angle (annotated as A1, above) at the distal end portion of the endoscopic body portion EBP, wherein the second angled surface 372b defines a second angle (annotated as A2, above) at the proximal end portion of the tool assembly (or “anvil and cartridge assembly”, as recited in claim 12), and
wherein the sum of the first angle and the second angle forms a third angle (angle representing the sum of A1 and A2, as annotated above) that is greater than or equal to 90 degrees (estimated as 160° in Fig. 7 above).

Regarding Claim 6 and 13 (similar limitations, different dependency), Cummings further teaches that the first angled surface 372a defines a first angle at the distal end portion of the endoscopic body portion EBP (first angle defined between a normal vector to surface 372a and first axis X1-X2, first angle estimated at 10° in Fig. 7), wherein the second angled surface 372b defines a second angle at the proximal end portion of the tool assembly (second angle defined between a normal vector to surface 372b and second axis Y1-Y2, second angle estimated at 10° in Fig. 7), and
wherein the sum of the first angle and the second angle forms a third angle (angles as defined above define a sum of about 20°) that is less than 90 degrees (20° is less than 90°). Note that Cummings teaches a variety of angular variations in Para 0087, multiple embodiments encompassing other angular measures being disclosed/anticipated.

Regarding Claim 7 Cummings further teaches that the tool assembly includes an anvil and cartridge assembly 310 , the anvil and cartridge assembly including:
a cartridge assembly (jaw 322B is capable of accommodating a magazine of items including fasteners or anything else, thus is characterizable as a “cartridge assembly”; note that the claim does not recite staples, cartridge, nor does it claim the capability to staple tissue; additionally note that Cummings incorporate detailed teachings related to surgical staplers like US Pub 2007/0187453 by Smith et al. incorporated by reference in Para 0102 of Cummings; e.g. see cartridge 100 – and – anvil 20 assembly in Fig. 1 of Smith); and
an anvil (jaw 322A is configured to close against jaw 322B per Para 0100: “clamped onto tissue”, additionally see note on incorporated-by-reference Smith, above);
the anvil and cartridge assembly being pivotably movable with respect to one another (about pivot “pv” annotated above) to effect (intended use, not that Cummings’ instrument has the recited capability, as the jaws close in any of the first and second articulation positions, or in between articulation positions – see Figs. 6-7) the transitioning of the tool assembly from the first position to the second articulated positions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 10-11  are rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of US PUB 20170055971 by Hess et al. (”Hess”).
Regarding Claim 3 and 10 (similar limitations, different dependency), Cummings’ instrument includes apertures defined in the articulation joint (Para 0085: “spine 364 extending through apertures defined within the outer housings 362A and 362B”; note oval apertures in abutting surfaces 372a-b, in Fig. 13). Cummings is silent about the operating mechanism including a rack and pinion gear assembly. 
Hess teaches, in another articulated surgical instrument (Abstract, also 100 in Fig. 1) articulating about articulation joint 205 (Fig. 1 and 6A-F), a rack and pinion gear assembly (rack 266 and pinion gear 278, Figs. 6A-F)  in operable communication with a drive member (206 or 226, etc.), the gear and rack being coupled and engaged, linear motion of the rack 266 and rotation of pinion gear 278 being correlated in a one-to-one, direct relationship defined by the tooth arrangement (Figs. 6A-F). Furthermore, Hess teaches that the rack and pinion gear assembly protrudes through an aperture of the articulation joint (Fig. 6B, Para 0051: “elongate opening 267 formed in a coupler …of the pivot joint 205”).
It would have been obvious to a person of ordinary skill in the art having the teachings of Cummings and Hess before them at the time the application was filed, to modify Cummings’ instrument to further comprise a rack and pinion gear assembly in operable communication with drive member (Cummings’ spine 364), the rack and pinion gear assembly movable through the apertures in Cummings abutting surfaces 372a-b, so that the drive member 364 remains longitudinally translatable, longitudinal translation and rotation being correlated by the rack and pinion gear assembly, as taught by Hess. A person of ordinary skill in the art  would have appreciated the benefits of  such modification, as it would take advantage of precise correlation between (A) actuating motions as intended by the operator and (B) resulting translation motion of the drive member 364 in a one-to-one relationship as defined by the tooth engagement (Para 0049 of Hess: :… rotation is mechanically advantaged”).
Regarding Claim 4 and 11 (similar limitations, different dependency), Cummings further teaches that the drive member 364 is longitudinally movable ,facilitating longitudinal movement of the clamp member (Para 0091: “move drive member 366 between a proximal position and a distal position in order to advance the cutting member 340, and/or an I-beam member, distally within the end effector 310) in relation to the tool assembly (or in relation to the anvil and cartridge assembly, as recited in Claim 11).
Cummings’ surgical instrument as modified by Hess above already includes all limitations, including that the rack and pinon gear assembly’s aperture is traversed by the drive member 364 longitudinally movable (see details in the rejection of parent claims 3 and 10, respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
The AREAWARE snake block product description (attached as NPL herein) discloses articulation of a distal portion accomplished by rolling a distal element “D” relative to a proximal portion “P”, articulation effected by a pair of abutting angled surfaces S1-2 of the proximal and distal elements, respectively (see annotated Fig below).

    PNG
    media_image2.png
    459
    422
    media_image2.png
    Greyscale

AREAWARE – Articulation of a distal tip accomplished by rolling a distal tip D about a longitudinal axis of a proximal portion P, via an interface comprising two abutting angled surfaces S1-S2]

US Pub 20140303668 by Nicholas et al. discloses recited limitations including articulation of a tool assembly (D) accomplished by relative motion of two abutting angled surfaces S1-S2 (annotations below).

    PNG
    media_image3.png
    578
    354
    media_image3.png
    Greyscale

US Pub 20140303668 by Nicholas et al discloses articulation of a distal tool assembly D relative to a proximal portion P, via an interface comprising two abutting angled surfaces S1-S2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731